UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6872


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

COURTNEY OMAR BOYD, a/k/a Omar,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Mark S. Davis, Chief District Judge. (4:06-cr-00005-MSD-FBS-3)


Submitted: August 20, 2019                                        Decided: August 23, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Courtney Omar Boyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Courtney Omar Boyd appeals the district court’s order denying his motion for a

sentence reduction pursuant to section 404 of the First Step Act of 2018, Pub. L. No. 115-

391, § 404, 132 Stat. 5194, 5222 (2018). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. United

States v. Boyd, No. 4:06-cr-00005-MSD-FBS-3 (E.D. Va. June 7, 2019). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2